Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Heikkila (US-20190389097) in view of Suzuki (US-20170043503), Huang (CN207772261), and Hu (CN209580278), using the attached original documents and translations.
Regarding claim 1, Heikkila teaches:
A shaping material extruding hollow module fabricating equipment of foamed shaping material having enclosing veneer, at least comprising: 
a primary machinery, having the interior thereof disposed with a shaping material foaming mold allowing a foamed shaping material to be foamed for formation ([0023]), wherein the interior of the shaping material foaming mold is disposed with at least one thermostat device for heating the foamed shaping material ([0183] – [0184]), while a thermostat is not specifically mentioned, it would be obvious to one of ordinary skill in the art that a thermostat would be used to monitor the process parameters involving temperature;
a shaping mold of formation platform, arranged adjacent to the primary machinery, wherein the interior thereof is disposed with a plurality of cooling water passageways and a plurality of vacuum air passageways allowing the heated foamed shaping material to be initially shaped and slightly cooled ([0023] and [0038]); 
a vacuum shaping mold of formation platform, arranged adjacent to the shaping mold of formation platform, wherein the vacuum shaping mold of formation platform allows the foamed shaping material having the 
a secondary machinery, arranged adjacent to the shaping water tank mold for flattening the surface of shaping material, wherein the interior thereof is disposed with a shaping material enclosing mold for allowing the outer periphery of the foamed shaping material to be enclosed by a layer of an enclosing veneer of non-foamed plastic ([0023]), and the interior of the shaping material enclosing mold is disposed with at least one thermostat device ([0183] – [0184]), while a thermostat is not specifically mentioned, it would be obvious to one of ordinary skill in the art that a thermostat would be used to monitor the process parameters involving temperature; 
a towing device, arranged adjacent to the secondary machinery and used for towing the shaping material of the foamed shaping material having the desired dimension and having the outer periphery being enclosed by the layer of the enclosing veneer of the non-foamed plastic ([0023]); 
a cutting device, arranged adjacent to the towing device and used for cutting the shaping material of the foamed shaping material having the outer periphery being enclosed by the layer of the enclosing veneer of the non-foamed plastic to a desired length ([0134] and [0139]).
While the instant application teaches multiple adjacent molds and the art has less separate molds, this modification would be obvious to one of ordinary skill in the art using separable and rearrangement of part modifications, in the absence of a showing of criticality or unexpected results.

In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "Press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose:' 

In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 

Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 

It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Heikkila does not teach:
the interior of the shaping material foaming mold is disposed with at least one blowing pipe allowing the foamed shaping material to be formed with a hollow portion;
a shaping water tank mold for flattening the surface of shaping material, arranged adjacent to the vacuum shaping mold of formation platform, wherein the interior thereof is disposed with a water tank and a shaping block for flattening the surface of the foamed shaping material and allowing the foamed shaping material to have a desired dimension, and the water tank is disposed with at least one vacuum pump for allowing the water tank to be in a vacuum status; and
a shaping material storage rack, arranged adjacent to the cutting device and used for storing the shaping material of the foamed shaping material having the desired length cut by the cutting device and having the outer periphery being enclosed by the layer of the enclosing veneer of the non-foamed plastic.

However, Suzuki, in a similar field of endeavor, a blow molding method and apparatus, teaches:
the interior of the shaping material foaming mold is disposed with at least one blowing pipe allowing the foamed shaping material to be formed with a hollow portion ([0379], [0406], [0511], and [0533]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaping material foaming mold of Heikkila to incorporate the teachings of Suzuki and include a blowing pipe for forming 

Heikkila in view of Suzuki does not teach:
a shaping water tank mold for flattening the surface of shaping material, arranged adjacent to the vacuum shaping mold of formation platform, wherein the interior thereof is disposed with a water tank and a shaping block for flattening the surface of the foamed shaping material and allowing the foamed shaping material to have a desired dimension, and the water tank is disposed with at least one vacuum pump for allowing the water tank to be in a vacuum status; and
a shaping material storage rack, arranged adjacent to the cutting device and used for storing the shaping material of the foamed shaping material having the desired length cut by the cutting device and having the outer periphery being enclosed by the layer of the enclosing veneer of the non-foamed plastic.

However, Huang, in a similar field of endeavor, a vacuum apparatus for foam molding, teaches:
a shaping water tank mold for flattening the surface of shaping material, arranged adjacent to the vacuum shaping mold of formation platform, wherein the interior thereof is disposed with a water tank and a shaping block for flattening the surface of the foamed shaping material and allowing the foamed shaping material to have a desired dimension, and the water tank is disposed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Heikkila in view of Suzuki to incorporate the teachings of Huang and include a shaping water tank mold. The purpose, as stated by Huang, being for improving the working efficiency ([0007]).

Heikkila in view of Suzuki and Huang does not teach:
a shaping material storage rack, arranged adjacent to the cutting device and used for storing the shaping material of the foamed shaping material having the desired length cut by the cutting device and having the outer periphery being enclosed by the layer of the enclosing veneer of the non-foamed plastic.

However, Hu, in a similar field of endeavor, a material production line, teaches:
a shaping material storage rack, arranged adjacent to the cutting device and used for storing the shaping material of the foamed shaping material having the desired length cut by the cutting device and having the outer periphery being enclosed by the layer of the enclosing veneer of the non-foamed plastic ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Heikkila in view of Suzuki and Huang to incorporate the teachings of Hu and include a shaping material storage rack. The purpose, as stated by Hu, being for material storage ([0007]).

Regarding claim 2, Heikkila in view of Suzuki, Huang, and Hu teaches the limitations of claim 1, which claim 2 depends on, but does not teach a detecting device, however, Hu further teaches:
wherein a detecting device is arranged adjacent to the shaping material storage rack and used for detecting the appearance and the dimension of the shaping material of the foamed shaping material having the outer periphery being enclosed by the layer of the enclosing veneer of the non-foamed plastic ([0008] and [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Heikkila in view of Suzuki, Huang, and Hu to further incorporate the teachings of Hu and include a detecting device. The purpose, as stated by Hu, being for controlling the connection of the controller ([0028]).

Regarding claim 3, Heikkila in view of Suzuki, Huang, and Hu teaches the limitations of claim 1, which claim 3 depends on. Heikkila further teaches:
wherein the foamed shaping material is a PVC foamed shaping material ([0126]).

Regarding claim 4, Heikkila in view of Suzuki, Huang, and Hu teaches the limitations of claim 1, which claim 4 depends on. Heikkila further teaches:
wherein the quantity of the plural cooling water passageways disposed in the vacuum shaping mold of formation platform is greater than the quantity of the 

Regarding claim 5, Heikkila in view of Suzuki, Huang, and Hu teaches the limitations of claim 1, which claim 5 depends on. Heikkila further teaches:
wherein the vacuum level of the plural vacuum air passageways disposed in the vacuum shaping mold of formation platform is greater than the vacuum level of the plural vacuum air passageways disposed in the shaping mold of formation platform. This modification would be obvious to one of ordinary skill because the vacuum levels are not defined in the prior art and one of ordinary skill in the art would modify the vacuum levels to fit the needs of the invention.

Regarding claim 6, Heikkila in view of Suzuki, Huang, and Hu teaches the limitations of claim 1, which claim 6 depends on. Huang further teaches:
wherein the shaping water tank mold for flattening the surface of shaping material is a negative-pressure type shaping water tank mold for flattening the surface of shaping material ([0009]).

Regarding claim 7, Heikkila teaches:
A shaping material extruding hollow module fabricating method of foamed shaping material having enclosing veneer, which comprises the following steps: 

(2) Actuating the primary machinery and the secondary machinery, and respectively disposing a foamed shaping material and non-foamed plastic in the primary machinery and the secondary machinery ([0023]); 
(4) Allowing the foamed shaping material formed with the hollow portion to pass a shaping mold of formation platform, and allowing the foamed shaping material to be initially shaped and slightly cooled by utilizing a plurality of water cooling passageways and a plurality of vacuum air passageways disposed therein ([0023] and [0038]); 
(5) Allowing the foamed shaping material to pass a vacuum shaping mold of formation platform, and allowing the shape of the hollow portion of the foamed shaping material to be fundamentally shaped by utilizing a plurality of water cooling passageways and a plurality of vacuum air passageways disposed therein ([0023], [0038], and [0129]); 
(7) Allowing an enclosing veneer of the non-foamed plastic to enclose the outer periphery of the foamed shaping material by utilizing the secondary machinery, thereby enhancing the surface smoothness, the appearance and the surface structural strength of the foamed shaping material ([0023]); 

(9) Cutting the foamed shaping material having the outer periphery being enclosed by the layer of the enclosing veneer to a desired length by utilizing a cutting device ([0134] and [0139]); and
(12) Finished.
While the instant application teaches multiple adjacent molds and the art has less separate molds, this modification would be obvious to one of ordinary skill in the art using separable and rearrangement of part modifications, in the absence of a showing of criticality or unexpected results.

In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "Press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose:' 

In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 



It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Heikkila does not teach:
(3) Opening a blowing pipe of a shaping material foaming mold of the primary machinery, and forming a hollow portion of the foamed shaping material by utilizing the blowing pipe;
(6) Allowing the foamed shaping material to pass a shaping water tank mold for flattening the surface of shaping material, forming a vacuum status in a water tank by utilizing the water tank and a vacuum pump, and allowing the surface of the foamed shaping material to be flattened and allowing the foamed shaping material to have a desired appearance and dimension by utilizing a shaping block;
(10) Storing the shaping material of the foamed shaping material cut by the cutting device and having the outer periphery being enclosed by the layer of the enclosing veneer by utilizing a shaping material storage rack; and


However, Suzuki, in a similar field of endeavor, a blow molding method and apparatus, teaches:
(3) Opening a blowing pipe of a shaping material foaming mold of the primary machinery, and forming a hollow portion of the foamed shaping material by utilizing the blowing pipe ([0379], [0406], [0511], and [0533]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaping material foaming mold of Heikkila to incorporate the teachings of Suzuki and include a blowing pipe for forming a hollow portion. The purpose, as stated by Suzuki, being in order to improve the expansion factor of molded articles ([0406], lines 1-2).
	
Heikkila in view of Suzuki does not teach:
(6) Allowing the foamed shaping material to pass a shaping water tank mold for flattening the surface of shaping material, forming a vacuum status in a water tank by utilizing the water tank and a vacuum pump, and allowing the surface of the foamed shaping material to be flattened and allowing the foamed shaping material to have a desired appearance and dimension by utilizing a shaping block;

(11) Detecting the appearance and the dimension of the shaping material of the foamed shaping material having the outer periphery being enclosed by the layer of the enclosing veneer by utilizing a detecting device.

However, Huang, in a similar field of endeavor, a blow molding method and apparatus, teaches:
(6) Allowing the foamed shaping material to pass a shaping water tank mold for flattening the surface of shaping material, forming a vacuum status in a water tank by utilizing the water tank and a vacuum pump, and allowing the surface of the foamed shaping material to be flattened and allowing the foamed shaping material to have a desired appearance and dimension by utilizing a shaping block ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Heikkila in view of Suzuki to incorporate the teachings of Huang and include a shaping water tank step. The purpose, as stated by Huang, being improving the working efficiency ([0007]).

Heikkila in view of Suzuki and Huang does not teach:

(11) Detecting the appearance and the dimension of the shaping material of the foamed shaping material having the outer periphery being enclosed by the layer of the enclosing veneer by utilizing a detecting device.

However, Hu, in a similar field of endeavor, a material production line, teaches:
(10) Storing the shaping material of the foamed shaping material cut by the cutting device and having the outer periphery being enclosed by the layer of the enclosing veneer by utilizing a shaping material storage rack ([0007]); and
(11) Detecting the appearance and the dimension of the shaping material of the foamed shaping material having the outer periphery being enclosed by the layer of the enclosing veneer by utilizing a detecting device ([0008] and [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Heikkila in view of Suzuki and Huang to incorporate the teachings of Hu and include storage and detecting steps. The purpose, as stated by Hu, being for material storage ([0007]), and for controlling the connection of the controller ([0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748